Title: From James Madison to Hubbard Taylor, 11 October 1791
From: Madison, James
To: Taylor, Hubbard


Dear Sir
Orange Ocr. 11. 1791.
Since my arrival in Orange which was long delayed by a ramble into the Eastern States, I have recd. two favors from you, one of them inclosing a Kentucky Gazette. I am glad to find the true method of dealing with the savages has been hit on; and hope that such a terror has been struck into them as will prevent the necessity of future chastisements.
In my present situation I can give you little intelligence either with regard to foreign or domestic affairs. It appears by the latest newspapers that have come to my hands, that the elopement of the Royal family of France has greatly increased the fermentation in that Kingdom. A new arrangement of parties has been produced, and the spirit of them, much inflamed, by the event. The enemies to the Revolution are labouring to make it if possible the ground of a reversal of all that has been done; whilst its friends are divided on the question whether the King shall be continued on the throne; or displaced in favor of the Dauphin & a Regency. There is also a strong republican party mixed with these which would be glad to abolish the monarchy altogether. In this scene of discord & disorder the best hope is to be drawn from the spirit & views of the nation which is said to be united & inflexible in pursuing the main object.
As this will go by my brother Ambrose who will be possessed of all the public & private information I could add I shall trouble you no farther at present than with assurances of the esteem & regard with which I am Dear Sir Your friend & servt.
Js. Madison Jr
